                                                                               Case 2:20-cv-02474-KJM-DB Document 9 Filed 02/17/21 Page 1 of 3


                                                                        1   PATRICK J. CAIN (SBN 105331)
                                                                            THEODORE H. DOKKO (SBN 263830)
                                                                        2   SMITH, GAMBRELL & RUSSELL, LLP
                                                                            444 South Flower Street Suite 1700
                                                                        3   Los Angeles, California 90071
                                                                            Telephone: 213 358-7200
                                                                        4   Facsimile: 213-358-7300
                                                                            Email: pcain@sgrlaw.com
                                                                        5   tdokko@sgrlaw.com
                                                                        6   Attorneys for Defendants
                                                                            SOLIANT HEALTH, LLC, and
                                                                        7   SOLIANT PHYSICIAN STAFFING, LLC
                                                                        8
                                                                                                  UNITED STATES DISTRICT COURT
                                                                        9
                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                       10
                                                                                                               SACRAMENTO
                                                                       11
                                                                            PHILLIP JOHNSON, on behalf of                Case No. 2:20-CV-02474-KJM-DB
                                 444 SOUTH FLOWER STREET, SUITE 1700




                                                                       12
SMITH, GAMBRELL & RUSSELL, LLP




                                                                            himself and others similarly situated,
                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13                             Plaintiff,         (San Joaquin County Superior Court
                                                                                                                         Case No.: STK-CV-VOE-2020-
                                                                       14         vs.
                                                                                                                         0004388)
                                                                       15   SOLIANT HEALTH, INC.; SOLIANT
                                                                            PHYSICIAN STAFFING, LLC; and                 STIPULATION AND ORDER
                                                                       16   DOES 1-20, inclusive,
                                                                                                                         FOR ARBITRATION
                                                                       17                             Defendants.
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                                                                                                                     1
                                                                                            STIPULATION AND ORDER FOR ARBITRATION
                                                                                                                                                       SGR/24194316.1
                                                                               Case 2:20-cv-02474-KJM-DB Document 9 Filed 02/17/21 Page 2 of 3


                                                                        1                                       STIPULATION
                                                                        2         Plaintiff Phillip Johnson, on the one hand, and defendants Soliant Health,
                                                                        3   Inc., and Soliant Physician Staffing, LLC, on the other hand, acting by and through
                                                                        4   their counsel of record, stipulate and agree as follows:
                                                                        5         1.    This matter may be submitted to binding arbitration with the American
                                                                        6   Arbitration Association pursuant to its employment arbitration rules.
                                                                        7         2.    The parties further stipulate and agree that this action may be dismissed
                                                                        8   without prejudice.
                                                                        9         3.    Commencing on the date this action was filed in the state court (i.e.,
                                                                       10   May 28, 2020), and ending on the date 30 days after the Court enters the dismissal
                                                                       11   of this action (the “Tolling Period”), the Parties agree that the applicable statute of
                                                                       12
                                 444 SOUTH FLOWER STREET, SUITE 1700




                                                                            limitations for the claims identified in this action are tolled. The Parties agree
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13   during the Tolling Period to toll all statutes of limitations, statutes of
                                                                       14   repose, equitable defenses of laches, and all other time-related bars and defenses
                                                                       15   that may apply to Plaintiff’s claims identified in this action.
                                                                       16   DATED: February 8, 2021               SMITH, GAMBRELL & RUSSELL, LLP
                                                                       17
                                                                       18                                         By:     /s/ Patrick J. Cain
                                                                                                                        Patrick J. Cain
                                                                       19                                               Theodore H. Dokko
                                                                                                                        Attorneys for SOLIANT HEALTH, INC.,
                                                                       20                                               AND SOLIANT PHYSICIAN STAFFING,
                                                                                                                        LLC
                                                                       21
                                                                       22   DATED: February 8, 2021               SHAKOURI LAW FIRM
                                                                       23
                                                                       24                                         By:     /s/ Ashkan Shakouri
                                                                       25                                               Ashkan Shakouri
                                                                                                                        Attorneys for PHILLIP JOHNSON
                                                                       26
                                                                       27
                                                                       28
                                                                                                                        2
                                                                                            STIPULATION AND ORDER FOR ARBITRATION
                                                                                                                                                            SGR/24194316.1
                                                                               Case 2:20-cv-02474-KJM-DB Document 9 Filed 02/17/21 Page 3 of 3


                                                                        1                                           ORDER
                                                                        2         Based on the foregoing stipulation, and good cause appearing therefor,
                                                                        3   plaintiff Phillip Johnson’s claims shall be submitted to arbitration with the
                                                                        4   American Arbitration Association pursuant to its employment arbitration rules, and
                                                                        5   the matter is hereby dismissed, without prejudice. Further, commencing on the date
                                                                        6   this action was filed in the state court (i.e., May 28, 2020), and ending on the date
                                                                        7   30 days after entry of this order (the “Tolling Period”), the applicable statute of
                                                                        8   limitations for the claims identified in this action are tolled, including statutes of
                                                                        9   repose, equitable defenses of laches, and all other time-related bars and defenses
                                                                       10   that may apply to Plaintiff’s claims identified in this action.
                                                                       11         At Sacramento, California, this 17th day of February 2021.
                                                                       12
                                 444 SOUTH FLOWER STREET, SUITE 1700
SMITH, GAMBRELL & RUSSELL, LLP

                                    LOS ANGELES, CALIFORNIA 90071
                                       TELEPHONE: 213 358-7200




                                                                       13
                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                                                                                                                       3
                                                                                            STIPULATION AND ORDER FOR ARBITRATION
                                                                                                                                                             SGR/24194316.1
